Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 - 8, and 15 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10137556. Although the claims at issue are not identical, they are not patentably distinct from each other because US10137556 discloses shaped abrasive particles comprising alpha alumina having a cross-sectional shape along a longitudinal axis of the shaped abrasive particles, the cross-sectional shape comprising a noncircular cross-sectional plane, the .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 8, and 15 - 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US6054093.
Regarding  claims 1, 3 -4, 8, 15 -16, US6054093 discloses shaped filamentary particles made from a dispersion of an alpha alumina precursor by a screen printing process which comprises applying a dimensionally stable precursor dispersion to a receiving surface through a screen. The shape of the apertures is not critical and may be selected according to the nature of the articles. The process offers a method of producing virtually identical shapes in large quantities or, if desired, an exact mix of a variety of pre-determined shapes. These shapes may be angular or round but the most useful are regular rectangular shapes with an aspect ratio, that is the ratio of length to the greatest cross-sectional dimension, of from about 2:1 to about 50:1 and preferably from about 5:1 to about 25:1. The maximum thickness for screen printing is typically about 10 mm and more typically 3 mm or less. However if flat shapes are desired, this limitation of screen printing may not be significant. The filamentary particles have a front face and a back face and the faces are separated by the thickness of the particles (col. 1, lines 32-43; col. 2, lines 4-25 and Fig 1-3). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses “encompassing “ or "overlapping" 
Although the prior art does not disclose the claimed roundness factor, the claimed properties are deemed to naturally flow from the structure in the prior art. The  prior  art  discloses filamentary abrasives  with  desired  shape such as rectangle shape according  to the application  of  the  abrasives. Since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 5, the filamentary particle has a draft angle of about 90oC (figures 1-3). “About” permits some tolerance.
Regarding claim 6, the shape of abrasive can be rectangular shape. Thus,  it  is  reasonable  to  expect  that the  abrasive   has  a  volumetric aspect  ratio  of  greater  than  that  of  the sphere. “About” permits some tolerance.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731